DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 05/18/2018 is acknowledged and made of record. Claims 1-13, 15-20.

Drawings
Figure 1A & 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-13, 15-20 are objected to because of the following informalities: 
Claim 1 and 12, the limitation “M and N are integer” should indicate “M” and “N” are positive integers greater than zero (i.e. “M and N are positive integers greater than zero”). 
Claims 1-5, 11-12, 15-16, 21, the term “1st” should read “first” (i.e. “first group”; “first GOA” ; “first clock signal”).
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular Xiao (US 9, 483, 990), Du (US 10,223,992), Huang et al. (US 10,332,471), Smith et al. (US 10,104,318), Tobita et al. (US 9,147,370), Yeo et al. (US 8,232,941), taken alone or in combination do not teach or suggest a display panel comprising a first pulse counter to count a first number of pulses of the 1st clock signal provided within the each scanning period; a second pulse counter to count a second number of pulses of the N-th clock signal provided in the each scanning period; wherein the controller is configured to reset the first GOA timing to a second GOA timing based on a reset signal indicating that at least one of the first number of pulses and the second number of pulses is smaller than M, the second GOA timing being delayed from the first GOA timing by a duration of time; and the controller is configured to release residual charges in each GOA unit for the duration of time without outputting any gate-driving signal before providing the N clock signals based on the second GOA timing, in combination with the other limitations in the claim.
Independent Claim 12 is allowable over the prior art of record since the cited references, in particular, Xiao (US 9, 483, 990), Du (US 10,223,992), Huang et al. (US 10,332,471), Smith et al. (US 10,104,318), Tobita et al. (US 9,147,370), Yeo et al. (US 8,232,941), taken alone or in combination do not teach or suggest a method comprising counting a first total number of pulses of the 1st clock signal and a second total number of pulses of the N-th clock signal provided in a scanning period of a frame of image; comparing the first total number of pulses and the second total number of pulses to M;23 24 generating a reset signal based on a determination that at least one of the first total number of pulses and the second total number of pulses is smaller than M, thereby releasing residual charges in the GOA circuit before outputting any gate-driving signal for a duration of time based on the reset signal, in combination with the other limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
This application is in condition for allowance except for the following formal matters: As Set Forth  Above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627